DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnow et al. (US 2016/0081654 A1) in view of Payne et al. (US 2011/0158386 A1) in view of Horinaka et al. (US 2015/0257740 A1).
Regarding claim 1, Sarnow et al. (‘654) teach a body fat percentage measurement device comprising a processor (“computer program 118” on “computer 114” see [0036]) to: generate a soft portion image representing a soft portion tissue of a subject from a plurality of radiation images acquired using radiations having different energy distributions transmitted through the subject (see [0079]-[0082]); estimate a body thickness distribution of the subject on the basis of imaging conditions in a case where the soft portion image and the radiation image are acquired (see [0092]-[0110]); generate a filtered image of the soft portion image using a filter (see [0087]), and estimates the body thickness distribution 
Regarding claim 2, Sarnow et al. (‘654) in view of Payne et al. (‘386) Horinaka et al. (‘740) teach the body fat percentage measurement device according to claim 1, wherein the processor calculates the distribution of the body fat percentage on the basis of the estimated body thickness distribution (see Sarnow et al. [0116]-[0135]).
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnow et al. (US 2016/0081654 A1) in view of Payne et al. (US 2011/0158386 A1) in view of Horinaka et al. (US 2015/0257740 A1) as applied to claim 1 above, and further in view of Maeda et al. (US 20030090389 A1).

Regarding claim 6, Sarnow et al. (‘654) Payne et al. (‘386) Horinaka et al. (‘740) teach the body thickness estimation device according to claim 2, wherein the processor is further configured to display the distribution of the body fat on display unit (“indicator 124” see Sarnow et al. [0039]), but doesn’t explicitly display the body fat percentage. However, Maeda et al. (‘389) from the same field of endeavor do teach the display of body fat percentage (see [0070]). It would be obvious to one of ordinary skill in the art to combine the invention of Sarnow et al. with the features of Maeda et al. for the benefit of providing the practitioner with the calculated result.
Regarding claim 8, Sarnow et al. (‘654) Payne et al. (‘386) Horinaka et al. (‘740) in view of Maeda et al. (‘389) teach the body fat percentage measurement device according to claim 5, wherein the processor displays the distribution of the body fat percentage to be superimposed on any one of the plurality of radiation images and the soft portion image (“superimposed” see Maeda et al. [0070]).
Regarding claim 9, Sarnow et al. (‘654) Payne et al. (‘386) Horinaka et al. (‘740) in view of Maeda et al. (‘389) teach the body fat percentage measurement device according to claim 6, wherein the processor displays the distribution of the body fat percentage to be superimposed on any one of the plurality of radiation images and the soft portion image (“superimposed” see Maeda et al. [0070]).
Response to Arguments
06/30/2021 have been fully considered but they are not persuasive: Horinaka et al. (‘740) from the same field of endeavor do teach calculating a distribution of fat percentage based on an attenuation coefficient of the soft tissue (see [0026]). It would be obvious to one of ordinary skill in the art to combine the invention of Sarnow et al. with the features of Horinaka et al. for the benefit of a more precise body composition estimation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793